 



Exhibit 10.13
FIRST AMENDMENT TO
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
     THIS FIRST AMENDMENT TO COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this
“Amendment”), dated as of January 2, 2008, is by and among: (i) Bank of America,
N.A. (in its individual capacity herein referred to as the “Collateral Agent
Bank” and in its capacity as collateral agent herein referred to as the
“Collateral Agent”), (ii) Bank of America, N.A., a national banking association,
as U.S. Agent under the Bank Credit Agreement for the Bank Credit Agreement U.S.
Lenders, (iii) The Prudential Insurance Company of America and Prudential
Retirement Insurance and Annuity Company (together with their respective
successors and assigns as Holders of Notes, the “Noteholders”), (iv) The
Northern Trust Company, an Illinois banking corporation, as party to a Trade
Agreement (together with its successors and assigns, “Northern”), (v) A. M.
Castle & Co., a Maryland corporation (together with its successors and assigns,
the “Company”) and (vi) the Guarantors party hereto.
RECITALS
     1. The Collateral Agent, the U.S. Agent, the Noteholders, Northern, the
Company and the Guarantors entered into that certain Amended and Restated
Collateral Agency and Intercreditor Agreement dated as of September 5, 2006 (the
“Intercreditor Agreement”). Capitalized terms used herein which are not defined
herein and which are defined in the Intercreditor Agreement shall have the same
meanings as therein defined.
     2. The parties have agreed to amend the Intercreditor Agreement as set
forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
     1. Amendments to the Intercreditor Agreement. Effective upon satisfaction
of the conditions precedent set forth in Section 2 below, the Intercreditor
Agreement is hereby amended as follows:
     (A) Section 1. The following definitions in Section 1 are hereby amended to
read as follows:
     Bank Credit Agreement Debt. Shall mean all indebtedness, obligations and
liabilities of any of the Company and Guarantors to or for the benefit of U.S.
Agent and Bank Credit Agreement U.S. Lenders (or their Affiliates) arising or
incurred under the Bank Credit Agreement Documents or the Guaranties related
thereto, existing on the date of this Agreement or arising hereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
arising by contract, operation of law or otherwise, including, but not limited
to, Post-Petition Interest. Notwithstanding the foregoing, Bank Credit Agreement
Debt shall not include any obligations for the payment of principal in excess of
$240,000,000 (plus (i) the amount of any applicable fees and costs payable to
U.S. Agent or the U.S. Bank Credit Agreement Lenders (or their Affiliates) under
the Bank Credit Agreement Documents, (ii) all Bank Credit Agreement Swap
Obligations, and (iii) all Bank Credit Agreement Treasury Management
Obligations) plus the amount of any Additional Future Debt incurred under the
Bank Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Bank Credit Agreement Treasury Management Obligations. Shall mean all
obligations, liabilities and indebtedness of any Obligor to any Bank Credit
Agreement U.S. Lender or any Affiliate of any Bank Credit Agreement U.S. Lender
with respect to any treasury management or similar services (i) provided to any
such Obligor by such Bank Credit Agreement U.S. Lender or its Affiliate or (ii)
guaranteed by any such Obligor.
     Guarantors. Shall mean each of Datamet, Inc., an Illinois corporation,
Keystone Tube Company, LLC, a Delaware limited liability company, Total
Plastics, Inc., a Michigan corporation, Paramont Machine Company, LLC, a
Delaware limited liability company, Advanced Fabricating Technology, LLC, a
Delaware limited liability company, Oliver Steel Plate Co., a Delaware
corporation, Transtar Inventory Corp., a Delaware corporation, Transtar Metals
Corp., a Delaware corporation and Transtar Marine Corp., a Delaware corporation,
and any other party that may from time to time hereafter execute and deliver a
guaranty for the benefit of any one or more of the Secured Parties guarantying
the Secured Obligations (collectively, the “Guaranties”). Notwithstanding the
foregoing, the U.K. Borrower and its Subsidiaries shall not be required to
become Guarantors for purposes of this Agreement.
     Principal Obligations. Shall mean Note Principal Obligations in an amount
not to exceed $75,000,000, the outstanding principal amount of Bank Credit
Agreement Debt (exclusive of Bank Credit Agreement Swap Obligations and Bank
Credit Agreement Treasury Management Obligations) in an amount not to exceed
$240,000,000 and the outstanding principal amount of Trade Agreement Debt in an
amount not to exceed $10,000,000, and the outstanding principal amount of all
Additional Future Debt.
     Secured Parties. Shall mean the Collateral Agent for the ratable benefit of
the Bank Credit Agreement U.S. Lenders and each of the holders of Note Debt,
Bank Credit Agreement Debt, Trade Debt and Additional Future Debt.
     (B) Section 1.1. The definition of “U.K. Borrower” is hereby added to
Section 1 of the Intercreditor Agreement in the appropriate alphabetical order
to read as follows:
     U.K. Borrower. Shall mean A.M. Castle Metals UK, Limited.
     (C) Section 1.1. The definition of “Stock Pledge Agreement” is hereby
deleted from Section 1 of the Intercreditor Agreement.
     (D) Section 4.3. Section 4.3 of the Intercreditor Agreement is hereby
amended to read as follows:
     4.3 Additional Collateral. Each of U.S. Agent, each Noteholder, Northern
and each holder of Additional Future Debt hereby covenants and agrees that it
will not take, hold or suffer to exist any security interest in or Lien on any
assets as security for any of the Secured Obligations unless such security
interest or Lien is granted in favor of, or otherwise made available to, the
Collateral Agent for the benefit of U.S. Agent, the Noteholders, Northern and
the holders of Additional Future Debt as contemplated by this Agreement.
Notwithstanding anything contained herein, the U.S. Agent shall be permitted to
take a security interest in and a Lien on the assets of the U.K. Borrower and
its Subsidiaries as security for the obligations owing by such Persons under the
Bank Credit Agreement Documents and the U.S. Agent shall not be required to make
such security interest and Lien available to the Collateral Agent for the
benefit of the Noteholders, Northern or the holders of any Additional Future
Debt.

 



--------------------------------------------------------------------------------



 



     (E) Section 4.11. A new Section 4.11 is hereby added to the Intercreditor
Agreement is hereby amended to read as follows:
     30.3 Special Provisions Regarding Recoveries from the U.K. Borrower and its
Subsidiaries. If any Secured Party receives any payment from, or proceeds of
security interests in assets pledged for the benefit of such Secured Party by,
the U.K. Borrower or any of its Subsidiaries (a “U.K. Recovery”) at any time
after any amounts on account of the Secured Obligations have been received or
recovered from the Company, the Guarantors or the Collateral and have been
distributed to the Secured Parties in accordance with Section 4.1(b) or
Section 4.2 (a “Section 4.1 Distribution”), then the Collateral Agent shall
recalculate (a “Recalculation”) the proportionate shares of each Secured
Creditor (as contemplated by Section 4.1(b)) in the assets distributed pursuant
to such Section 4.1 Distribution assuming that the U.K. Recovery had occurred
immediately prior to such Section 4.1 Distribution. If as a result of any
Recalculation, and after taking into account any prior Recalculations, any
Secured Party has received an amount in excess of the amount it would have
received under Section 4.1(b) or Section 4.2 if such U.K. Recovery had occurred
immediately prior to such Section 4.1 Distribution, such Secured Party will pay
over to the other Secured Parties such amount as shall result in each Secured
Party receiving in respect of the Secured Obligations owing to it its
proportionate payment as contemplated by Section 4.1(b) or Section 4.2, as the
case may be, after giving effect to the Recalculation; provided that if all or
any part of such excess payment is thereafter recovered from such Secured Party,
such payment shall be rescinded and the amount returned to the extent of such
recovery, but without interest.
     (F) Section 13.3. Section 13.3(b) of the Intercreditor Agreement is hereby
amended to read as follows:
     (b) No Secured Party may sell any Secured Obligation or any interest
therein to any Affiliate of the Company (other than a sale which constitutes a
payment under a Guaranty after an Event of Default), or accept any payment of a
Secured Obligation from an Affiliate of the Company (other than payments under a
Guaranty after an Event of Default), without the consent of the Majority Secured
Parties; provided, however, that the U.S. Agent and Bank Credit Agreement U.S.
Lenders may accept payments by the U.K. Borrower and/or its Subsidiaries of
obligations owing by such Persons under the Bank Credit Agreement Documents at
any time.
     2. Conditions Precedent. This Amendment shall become effective upon receipt
by the Collateral Agent of counterparts of this Amendment duly executed by the
Collateral Agent, the Majority Secured Parties, the Company and the Guarantors.
     3. First Amendment to the Bank Credit Agreement. Each of the Noteholders
and Northern hereby acknowledge and consent to the changes in the Bank Credit
Agreement effected by the First Amendment to Credit Agreement dated as of
January 2, 2008.
     4. Counterparts/Telecopy. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement. This
Amendment may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
parties. The Collateral Agent may also require that any such documents and
signatures be confirmed by a manually signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 



--------------------------------------------------------------------------------



 



     5. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
     6. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF each of the parties hereto has caused this Amendment to
be duly executed on the date first above written.

              COLLATERAL AGENT:   BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/Michael Brashler
 
Michael Brashler    
 
  Title:   Vice President    
 
            SECURED PARTIES:   BANK OF AMERICA, N.A.,         as U.S. Agent    
 
           
 
  By:
Name:   /s/Michael Brashler
 
Michael Brashler    
 
  Title:   Vice President    
 
                THE NORTHERN TRUST COMPANY    
 
           
 
  By:
Name:   /s/Keith Burson
 
Keith Burson    
 
  Title:   Vice President    
 
                THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    
 
           
 
  By:
Name:   /s/ G. Anthony Coletta
 
G. Anthony Coletta    
 
  Title:   Vice President    
 
                PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY    
 
           
 
  By:
Name:   /s/ G. Anthony Coletta
 
G. Anthony Coletta    
 
  Title:   Vice President    
 
            COMPANY:   A.M. CASTLE & CO.    
 
           
 
  By:
Name:   /s/ Michael H. Goldberg
 
Michael H. Goldberg    
 
  Title:   President and Chief Executive Officer    
 
            GUARANTORS:   DATAMET, INC.    
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Vice President, Treasurer and Assistant Secretary    

 



--------------------------------------------------------------------------------



 



                  KEYSTONE TUBE COMPANY, LLC    
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                TOTAL PLASTICS, INC.    
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                PARAMONT MACHINE COMPANY, LLC    
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                ADVANCED FABRICATING TECHNOLOGY, LLC    
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                OLIVER STEEL PLATE CO.    
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Treasurer    
 
                TRANSTAR INVENTORY CORP.    
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                TRANSTAR METALS CORP.    
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                TRANSTAR MARINE CORP.    
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Vice President    

 